Citation Nr: 0017599	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  97-22 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a disability 
manifested by gastrointestinal distress, blood in stools and 
chronic diarrhea, on a direct basis, or as a symptom of an 
undiagnosed Persian Gulf War-related illness.

3.  Entitlement to service connection for a disability 
manifested by signs or symptoms involving the skin including 
rashes, tumors of the hands and feet, bruising, abnormal 
growth of the toenails, residuals of sand flea bites, hair 
loss, and cysts on the ear lobes, on a direct basis, or as a 
symptom of an undiagnosed Persian Gulf War-related illness.

4.  Entitlement to service connection for a disability 
manifested by signs or symptoms including trembling, 
twitching, cramping, tingling, stiffness and soreness of the 
joints and muscles, on a direct basis, or as a symptom of an 
undiagnosed Persian Gulf War-related illness.

5.  Entitlement to service connection for a disability 
manifested by signs or symptoms involving the respiratory 
system, including allergy symptoms, on a direct basis, or as 
a symptom of an undiagnosed Persian Gulf War-related illness.

6.  Entitlement to service connection for a disability 
manifested by chronic headaches, on a direct basis, or as a 
symptom of an undiagnosed Persian Gulf War-related illness.

7.  Entitlement to service connection for a disability 
manifested by cardiovascular signs or symptoms including 
heart palpitations, on a direct basis, or as a symptom of an 
undiagnosed Persian Gulf War-related illness.

8.  Entitlement to service connection for a disability 
manifested by receding and bleeding gums, aching teeth, and 
thickened saliva, on a direct basis, or as a symptom of an 
undiagnosed Persian Gulf War-related illness.

9.  Entitlement to service connection for a disability 
manifested by signs or symptoms involving the prostate, 
including blood in the urine, on a direct basis, or as a 
symptom of an undiagnosed Persian Gulf War-related illness.

10.  Entitlement to service connection for residuals of a 
broken nose.

11.  Entitlement to an initial disability evaluation in 
excess of 70 percent for post-traumatic stress disorder 
(PTSD).

12.  Entitlement to an initial disability evaluation in 
excess of 10 percent for chronic fatigue syndrome (formerly 
referred to as recurrent febrile episodes).

13.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to June 
1983, May 1989 to July 1989, and December 1990 to June 1991.  
He also served for 26 days on active duty in March 1984, and 
thereafter had several periods of active duty for training as 
a member of the Marine Corps Reserves.  During his last 
period of active military service, he served in the Southwest 
Asia theater of operations between January and May 1991 
(i.e., during the period known as the Persian Gulf War 
period), in support of Operation Desert Storm.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office 
(RO), dated in March 1995 and April 1995, as well as from a 
July 1997 rating decision from the Montgomery, Alabama, RO.  
This second RO certified the case for the Board's appellate 
review.

The veteran and his wife offered testimony at an RO hearing 
that was conducted on November 30, 1998, in Montgomery, 
Alabama.  Thereafter, the veteran testified at a video 
conference hearing that was held on January 24, 2000, here in 
Washington, D.C., with the Montgomery, Alabama, RO, before 
Jeff Martin, who is a Member of the Board and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  Transcripts 
of both hearings have been associated with the files.


REMAND

The veteran contends that he is entitled to be service-
connected for all the disabilities listed on the first two 
pages of the present remand, that increased ratings are 
warranted for the service-connected PTSD and chronic fatigue 
syndrome, and that he should be rated totally disabled due to 
his being unemployable secondary to the service-connected 
disabilities.  After a careful review of the files, the Board 
finds that additional development of the evidentiary record 
is necessary.

The service connection claims:

The service connection claims need to be remanded at this 
time because the vast majority of the veteran's service 
medical records are not in the files, even though the RO has 
indicated, in adjudicating the matters on appeal, that those 
records have been reviewed.  In this regard, it is noted 
that, prior to rendering a final decision as to whether a 
claim of entitlement to service connection is well-grounded, 
VA has the responsibility to obtain all service records which 
are highly likely to be pertinent to the issue of service 
connection.  See Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 
1999).  More recently, the United States Court of Veterans 
Appeals (known as the United States Court of Appeals for 
Veterans Claims since 1999, hereinafter referred to as "the 
Court") has extended this duty to include VA medical 
records.  See Tetro v. West, No. 97-1192 (U.S. Vet. App. Apr. 
4, 2000).  This responsibility is heightened when the 
putative records are in the control of a governmental agency 
and where, as here, the reliability and relevance of the 
records are dependent upon their source.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).   Also, insofar as VA 
medical records is concerned, VA is considered to have 
constructive possession of them.  See, Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Further, "[t]he only way to 
adjudicate a veteran's claim properly and fairly is to obtain 
all pertinent records."  Murincsak v. Derwinski, 2 Vet. App. 
363, 372 (1992); cf. Simington v. Brown, 9 Vet. App. 334, 335 
(1996) (per curiam order); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Regarding VA medical records that might be missing from the 
files, the Board also notes that, according to a November 
1994 VA narrative summary, a prior audiogram reportedly 
obtained at a VA medical facility in Houston, Texas "was 
abnormal showing mild sensory neural hearing loss."  The 
report of an April 1994 audiological evaluation is of record, 
but it reveals normal hearing, bilaterally, and it was 
produced at the Birmingham, Alabama, VA Medical Center.  
Therefore, an attempt should be made to secure the report 
from the Houston medical facility.

Also regarding VA medical records that might be missing from 
the files, the Board notes that the veteran said at the 
January 2000 videoconference hearing that his nose was 
"fixed" by VA in Birmingham, Alabama, about eight months 
prior to the hearing.  Copies of these medical records, which 
might be pertinent to the issue of service connection for 
residuals of a broken nose, are not in the files, and an 
attempt to secure them should be made.

The PTSD claim:

The record shows that the veteran filed his claim for service 
connection for a psychiatric disability in October 1993 and 
that he was granted service connection for PTSD in the July 
1997 rating decision hereby on appeal, in which an initial 
rating of 70 percent was assigned.  The Court has held that, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that this claim is based on the assignment of an 
initial rating following an initial award of service 
connection for PTSD.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court held that the rule articulated in Francisco 
did not apply to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Id.; Francisco, 7 Vet. App. at 58.  The 
Board has therefore re-characterized the issue on appeal as 
entitlement to an initial disability evaluation in excess of 
70 percent for the service-connected PTSD, in order to comply 
with the recent opinion by the Court in Fenderson.

In Fenderson, the Court further held, in pertinent part, that 
the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated a right-testicle 
claim as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  Fenderson v. West, 12 Vet. App. at 132 
(emphasis in the original).  The Court then indicated that 
"this distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.

In the statement of the case that was issued in the present 
case in February 1998, the Board notes that the RO 
misidentified the issue on appeal as a claim for an increased 
disability rating for the service-connected PTSD, rather than 
as a disagreement with the original rating award for this 
disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Further, it does not appear that the RO has considered 
"staged" ratings for separate periods of time.

Also, it is noted that the July 1997 grant of service 
connection and assignment of a 70 percent evaluation for PTSD 
were made effective as of the date when the veteran's claim 
was received, i.e., October 20, 1993.  See 38 C.F.R. § 3.400 
(1999), and the rating was assigned under the version of 
Diagnostic Code 9411 that had been in effect since November 
7, 1996, which was the effective date of the most recent 
revision of the entire set of rating criteria for 
service-connected psychiatric disorders, codified in C.F.R. 
Part 4.  Compare 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), with 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
However, it is noted that, where regulations change during 
the course of an appeal, VA must determine, if possible, 
which set of regulations, the old or the new, is more 
favorable to the claimant, and apply the one more favorable 
to the case.  Also, the assignment of a particular rating 
under an amended/revised law cannot be made effective earlier 
than the effective date of the amendment.  Karnas, 1 Vet. 
App. at 312-13; see also Landgraf v. USI Film Products, 511 
U.S. 244, 280 (1994); Rhodan v. West, 12 Vet. App. 55, 57 
(1998); and VAOPGCPREC 3-00 (2000).  Since the veteran's 
claim of entitlement to service connection for PTSD was 
received prior to this change in the psychiatric disability 
ratings, the Board finds that the RO should apply both sets 
of regulations, the old and the new, to the veteran's claim 
of entitlement to an initial evaluation in excess of 70 
percent.  Additionally, the veteran should be advised 
regarding the criteria set forth in the old regulations, in 
order to provide him due process.

In addition to the above, the Board notes that VA has a duty 
to assist every claimant in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  The Court has held that 
"[w]here, as here, the record before the [Board] was clearly 
inadequate, remand . . . is required."  Littke v. Derwinski, 
1 Vet. App. 90, 93 (1990).  The Court has also held that the 
"fulfillment of the statutory duty to assist . . . includes 
the conduct of a thorough and contemporaneous medical 
examination. . . ."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  While, in the present case, the veteran has been 
afforded at least two PTSD examinations in conjunction with 
his claim on appeal, in April 1994, and February 1999, the 
Board does not find these examinations to be adequate for 
appellate purposes, as neither examination report indicates 
that the veteran's files were available for the examiner's 
review, and even if they were, it is apparent that the 
examiners did not have the opportunity to review the 
veteran's service medical records because, as noted earlier, 
they are missing from the files.  Also, additional VA medical 
evidence pertinent to this issue, to which reference will be 
made in the following paragraph, is also missing from the 
files.  As such, all available evidence was not considered by 
the examiners.  Likewise, pertinent facts could neither be 
identified nor evaluated and weighed.  The Court has held 
that the requirement for evaluation of the complete medical 
history of the veteran's condition operates to protect 
veterans against an adverse decision based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  In West v. Brown, 7 Vet. App. 70 (1994), the 
Court clearly indicated that the necessity of evaluation of 
the complete medical history applied not only to 
adjudicators, but also to examining physicians, and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  The 
Board therefore concludes that an additional VA PTSD 
examination is needed in order to obtain an accurate picture 
of the current severity of the service-connected PTSD.  
38 C.F.R. §§ 3.326, 3.327 (1999).

Regarding the additional VA medical records pertinent to this 
claim that seem to be missing from the files, the Board notes 
that, according to a May 1996 Physical Evaluation Board 
Report, the veteran was hospitalized at the Tuscaloosa VA 
Medical Center from November 10 to November 20, 1995, had 
"required hospitalization for his depressive symptoms 
resulting from the post-traumatic stress disorder on at least 
3 occasions (1992, 1994, and 1995)," and was currently 
receiving outpatient medical treatment at the Hunstsville, 
Alabama, VA outpatient clinic.  The Board has been unable to 
find copies of the records reflecting the 1992 and 1995 VA 
admissions in the files, and notes also the absence of copies 
reflecting 
VA outpatient mental health treatment at least since 1997.  
The RO should therefore clarify with the veteran the places 
and dates of all VA medical treatment he has been receiving 
since 1993, and thereafter make sure that copies of all such 
records that are still missing from the files are secured and 
associated with the files.

The Board also notes that the veteran contends that he is 
unemployable in part due to his service-connected PTSD.  In 
1994, the Court held that the three criteria for a 100 
percent rating in 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), represented independent bases for granting a 100 
percent rating.  Johnson v. Brown, 7 Vet. App. 95 (1994).  
Therefore, if, upon re-adjudication of this claim for the 
period of time between October 20, 1993, and November 7, 
1996, the RO finds that the veteran's PTSD resulted in either 
(1) ". . . virtual isolation in the community," (2) 
"[t]otally incapacitating psychoneurotic symptoms . . .," 
or (3) "[demonstrable inability] to obtain or retain 
employment," a 100 percent schedular rating would be 
applicable.  See 38 C.F.R. § 4.132 (1996).  

The chronic fatigue syndrome and unemployability claims:

Regarding the claim of entitlement to a disability evaluation 
in excess of 10 percent for chronic fatigue syndrome, the 
Board first notes that, as with the PTSD claim, the veteran 
has disagreed with the initial rating of 10 percent that the 
RO assigned in the July 1997 rating decision.  Consequently, 
the issue on appeal has been re-characterized in order to 
comply with Fenderson.  

The need to remand the chronic fatigue syndrome claim arises 
from the Board's finding that the medical evidence in the 
files, which includes the report of a January 1999 VA 
infectious, immune and nutritional disabilities examination, 
is insufficient for rating purposes.  As was also the case 
with the PTSD issue, it appears that the examiner did not 
have the benefit of reviewing the veteran's claims files 
prior to the examination, a deficiency that, as noted 
earlier, "frustrates effective judicial review," and needs 
to be corrected.  Therefore, it is the Board's opinion that 
the files should be returned to the VA physician who examined 
the veteran in January 1999, so that he or she can provide 
additional data so as to enable VA to properly rate this 
service-connected disability.  If the physician is of the 
opinion that re-examination of the veteran is warranted, he 
or she should indicate so, and the RO should then take all 
steps necessary to schedule the veteran for such an 
examination.  Thereafter, the RO should make sure, when re-
adjudicating this claim, to consider the question of the 
potential applicability of staged ratings to this matter.

Finally, insofar as a review of the merits of the claim of 
entitlement to a total rating based on individual 
unemployability is dependent on an initial, yet-to-be-made 
determination as to what disabilities are service-connected, 
and how disabling they are in terms of percentages, the Board 
finds that the unemployability issue needs to be held in 
abeyance, pending the resolution of the service-connection 
claims.

Additional comments:

The May 1996 Physical Evaluation Board Report reveals that 
the veteran was found unfit to continue performing his duties 
as a member of the Marine Corps Reserves on the basis of PTSD 
and fibromyalgia, and other contributory medical conditions.  
Copies of the medical evidence that was reviewed by the 
Physical Evaluation Board, to include those VA records to 
which reference was made earlier, are not in the files, and 
should be sought, as this evidence may very well be pertinent 
to the matters on appeal.

The files contain a three-page July 1994 VA medical report 
from the Houston, Texas, Medical Center that reveals the 
results of a medical examination of the veteran and indicates 
that the veteran "went through complete Persian Gulf 
Protocol Evaluation; many tests were performed, some of which 
are still pending."  It is not clear whether this is the 
actual report of the Persian Gulf Protocol Evaluation, nor is 
it clear whether the evidence reflecting the results of the 
"many tests" that were "still pending" at that time has 
been associated with the files.  This needs to be clarified.
 
The record also shows that the veteran has been determined to 
be disabled, for Social Security Administration (SSA) 
purposes, since June 28, 1996, and the veteran has said that 
the grant has been based on his diagnoses of PTSD and chronic 
fatigue.  (See, in this regard, page 15 of the transcript of 
the November 1998 RO hearing.)  Copies of the actual SSA 
decision and of the medical evidence on which the SSA based 
its decision are not in the files.  An attempt to secure this 
evidence should be made.

Finally, regarding the service connection claims, the Board 
notes that it appears that the RO has not yet advised the 
veteran of his initial duty to submit service connection 
claims that are well grounded or capable of substantiation, 
the failure of which duty precludes VA from entertaining a 
claim on the merits and further assisting the claimant.  The 
veteran should be advised in this regard.

In view of the foregoing, all the above matters are 
regrettably remanded for the following action/development:

1.  The RO should take all necessary 
steps to locate and associate with the 
files the veteran's service medical 
records for all his periods of active 
duty, including those medical records 
produced during his periods of active 
duty for training as a member of the 
Marine Corps Reserves, as well as those 
medical records reflecting the May 1996 
Physical Evaluation Board that was the 
basis for the veteran's discharge from 
the Marine Corps Reserves due to his PTSD 
and chronic fatigue syndrome.

The above requests should be directed to 
the appropriate entities, to include the 
National Personnel Records Center in 
Missouri and the Marine Corps 
headquarters in Quantico, Virginia, and 
all this development should be fully 
documented in the files.

2.  The RO should also advise the 
veteran, in writing, of his initial duty 
to submit claims for service connection 
that are well grounded or capable of 
substantiation, in order to trigger VA's 
duty to further assist him.  

The RO should also ask the veteran to 
identify all the VA medical facilities 
from which he has received inpatient and 
outpatient medical treatment for the 
claimed conditions and service-connected 
PTSD and chronic fatigue syndrome, as 
well as the dates of treatment.  
Thereafter, the RO should obtain copies 
of any VA medical records not yet in the 
files, to include the following:

A.  The record reflecting an 
audiological evaluation conducted at 
a Houston, Texas, VA medical 
facility sometime in 1994, or 
earlier;

B.  All records reflecting the 
results of the Persian Gulf Protocol 
Evaluation that was conducted in 
1994.

C.  The records reflecting the 1999 
nose surgery at the Birmingham, 
Alabama, VA Medical Center; 

D.  The records reflecting VA 
hospitalizations in 1992 and 1995 
(including the November 1995 
Tuscaloosa admission); and

E.  Any records reflecting VA 
outpatient mental health treatment 
since at least 1997.

3.  The RO should also take all necessary 
steps to locate and associate with the 
files copies of the SSA decision granting 
disability benefits to the veteran 
effective June 28, 1996, as well as 
copies of all the medical records on 
which that decision was based.  Again, 
this development should be fully 
documented in the files.

4.  After the above development has been 
accomplished and all newly-received 
evidence has been associated with the 
files, the RO should contact the VA 
physician who subscribed the January 1999 
VA infectious, immune, and nutritional 
disabilities examination report, and ask 
him or her to review the pertinent 
evidence in the files and produce a 
written, legible opinion, based on the 
review of the medical evidence in the 
files and the objective medical data 
obtained at the time of the examination, 
as to whether the service-connected 
chronic fatigue syndrome currently is 
productive of debilitating fatigue, 
cognitive impairments, or a combination 
of other signs and symptoms which:

A.  Wax and wane but result in 
periods of incapacitation of at 
least one but less than two weeks 
total duration per year; or can be 
controlled by continuous medication;

B.  Are nearly constant and restrict 
routine daily activities by less 
than 25 percent of the pre-illness 
level; or which wax and wane, 
resulting in periods of 
incapacitation of at least two but 
less than four weeks total duration 
per year;

C.  Are nearly constant and restrict 
routine daily activities to 50 to 75 
percent of the pre-illness level; or 
which wax and wane, resulting in 
periods of incapacitation of at 
least four but less than six weeks 
total duration per year;

D.  Are nearly constant and restrict 
routine daily activities to less 
than 50 percent of the pre-illness 
level; or which wax and wane, 
resulting in periods of 
incapacitation of at least six weeks 
total duration per year; or

E.  Are nearly constant and so 
severe as to restrict routine daily 
activities almost completely and 
which may occasionally preclude self 
care.

In offering the above opinion regarding 
severity of the condition, the examiner 
is to be advised that, for the purpose of 
evaluating this disability, the condition 
will be considered incapacitating only 
while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88b, Part 
4, Diagnostic Code 6354, Note (1999).  

Additionally, the above examiner should 
be asked to explain in the report the 
rationale for all his or her opinions and 
conclusions.

If, but only if, the above physician is 
unavailable, or if he or she is of the 
opinion that the above medical data 
cannot be offered without re-examining 
the veteran, the RO should then schedule 
the veteran for another medical 
evaluation of the service-connected 
chronic fatigue syndrome, advising the 
veteran, in writing, of the potential 
consequences of not reporting for a 
scheduled medical examination.

All evidence obtained from the above 
development should be made part of the 
files.

5.  The RO should also schedule the 
veteran for another VA PTSD examination.  
The examiner should be asked to 
thoroughly review the pertinent evidence 
in the files, to include the reports of 
the April 1994 and February 1999 VA PTSD 
examinations, as well as those reports 
reflecting PTSD hospitalizations in the 
past, examine the veteran, and thereafter 
submit a comprehensive, legible report of 
medical examination that should include, 
as a minimum, the following information:

A.  His or her opinion as to whether 
he or she reviewed the claims files 
prior to the examination.

B.  His or her opinion as to whether 
the medical evidence in the file 
reveals that, between October 20, 
1993, and November 7, 1996, the 
service-connected PTSD was 
productive in the veteran of severe 
industrial and social impairment; or 
total incapacity, including 
demonstrable inability to obtain or 
retain employment.

C.  His or her opinion as to whether 
the medical evidence in the file 
reveals that, since November 7, 
1996, the service-connected PTSD has 
been productive in the veteran of 
either severe industrial and social 
impairment, or occupational and 
social impairment with deficiencies 
in most areas such as work, school, 
family relations, judgment, 
thinking, or mood, due to symptoms 
including suicidal ideation, 
obsessional rituals interfering with 
routine activities, intermittently 
illogical, obscure or irrelevant 
speech, near continuous panic or 
depression affecting the ability to 
function independently, impaired 
impulse control, spatial 
disorientation, neglect of personal 
appearance and hygiene, difficulty 
in adapting to stressful 
circumstances, and inability to 
establish and maintain effective 
relationships; or, in the 
alternative, whether it has been 
productive of total social and 
industrial impairment, with 
demonstrable inability to obtain and 
retain employment, or other symptoms 
such as gross impairment in thought 
processes or communication, 
persistent delusions or 
hallucinations, grossly 
inappropriate behavior, persistent 
danger of hurting self or others, 
intermittent ability to perform 
activities of daily living, 
disorientation to time and place, 
and memory loss.

Again, the examiner should be asked to 
also explain in the report the rationale 
for all his or her opinions and 
conclusions.

6.  After the RO has made sure that all 
the above development has been fully 
accomplished and documented in the files, 
the RO should re-adjudicate all the 
matters hereby being remanded.  The re-
adjudication of the PTSD and chronic 
fatigue syndrome claims should reflect 
the RO's consideration of the potential 
applicability of staged ratings, and the 
re-adjudication of the PTSD claim should 
be made under both the old and new sets 
of diagnostic criteria, per the above-
discussed holdings in Karnas, Fenderson, 
and Johnson.

If, upon such re-adjudication, any of the 
benefits sought on appeal remains denied, 
the RO should furnish the veteran and his 
representative another supplemental 
statement of the case, setting forth the 
rationale for the denial, or denials, and 
advising the veteran of his right to 
respond.  After the veteran and her 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




